NEGATIVE ELECTRODE ACTIVE MATERIAL FOR LITHIUM-ION BATTERY, NEGATIVE ELECTRODE FOR LITHIUM-ION BATTERY AND LITHIUM-ION BATTERY
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.

Remarks
Applicant' s amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-11 are pending, wherein claim 1 is amended, claim 7 was previously withdrawn, and claim 11 is newly added. Claims 1-6 and 8-11 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, it is unclear what content the “35.3 mass% or more” in “a content of Zr is 35.3 mass% or more” is based on. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20130084498 A1, hereafter Kimura) in view of Kim et al. (US 20140106230 A1, hereafter Kim).
Regarding claims 1 and 5-6, Kimura teaches a negative electrode active material for a lithium-ion battery (See at least Title and Abstract), comprising a Si phase, a Si-Fe phase and a Sn-Cu compound phase (See at least [0025]-[0028]), wherein the Sn-Cu compound phase has a proportion of about 5.9 mass%, reading on the claimed range of “0.1 mass% to 18 mass% to a whole”, and wherein the Si phase has a proportion of about 41.3 mass%, reading on the claimed range of “10 mass% to 80 mass% to the whole”. The about 6.9 mass% and the about 41.3 mass% are obtained based on the following calculation:
Kimura discloses an alloy (See, e.g., Comparative Example 4 in Table 1) meeting the criteria set in paragraph [00139], wherein the content of Sn-Cu is 5.9 mass% (i.e., 3.5% of Sn+2.4% of Cu, see the formula of Comparative Example 4 in Table) of the content of the alloy. As to the Si-Fe phase, 26.5 mass% (See the formula) of Fe needs 26.3 mass% (i.e., (28 g/mol)×(26.5g/(55.8g/mol)×2)) of Si to form Si2Fe alloy. Thus, the Si phase as claimed is 41.3 mass% (i.e., 67.6 mass% - 26.3 mass%) of the content of the alloy.
Kimura does not teach a Si-Zr phase in the negative electrode active material. However, in the same field of endeavor, Kim discloses a Si-Fe alloy and a Si-Zr alloy are functional equivalents in a negative electrode active material of a lithium ion battery ([0039]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used Si-Zr alloy as an alternative to the Si-Fe phase of Kimura, as taught by Kim, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Kimura in view of Kim further teaches the Si-Zr compound phase of an island form and the Sn-Cu compound phase are dispersed in the Si phase of a sea form (See the annotated Fig. 1A below), wherein the Si phase is construed as a matrix phase.

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale


Regarding claim 2, Kimura in view of Kim teaches the negative electrode active material for a lithium-ion battery according to claim 1, wherein the Si phase may have a maximum size of 300 nm ([0077]), reading on “500 nm or less” as claimed.
Regarding claim 3, Kimura in view of Kim teaches the negative electrode active material for a lithium-ion battery according to claim 1, wherein the Si phase has a proportion of about 41.3 mass% (See the rejection of claim 1), reading on the instantly claimed “20 mass% to 65 mass% to the whole”.
Regarding claim 4, Kimura in view of Kim teaches the negative electrode active material for a lithium-ion battery according to claim 1, wherein the Sn-Cu compound phase has a proportion of 5.9 mass% (See the rejection of claim 1), reading on the instantly claimed “1 mass% to 10 mass% to the whole”.
Regarding claim 8, Kimura in view of Kim teaches the negative electrode active material for a lithium-ion battery according to claim 1, having an average particle diameter d50 of 1 µm to 10 µm ([0089], Kimura), anticipating the instantly claimed “1 µm to 20 µm”.
Regarding claim 9, Kimura in view of Kim teaches a negative electrode ([0099]-[0108], Kimura) for a lithium-ion battery, comprising:
a conductive substrate (“electroconductive substrate”, [0100], Kimura); and
a conductive film (“electroconductive film”, [0100], Kimura) laminated on a surface of the conductive substrate ([0100], Kimura),
wherein the conductive film comprises the negative electrode active material of claim 1 ([0100], Kimura) and a binder (at least [0100], [0103], Kimura).
Regarding claim 10, Kimura in view of Kim teaches a lithium-ion battery ([0109], Kimura), comprising:
the negative electrode of claim 9 (at least [0109], Kimura);
a positive electrode (at least [0109], Kimura); and
an electrolyte comprising a lithium salt (at least [0109], [0111], Kimura).
Regarding claim 11, Kimura in view of Kim teaches the negative electrode active material for a lithium-ion battery according to claim 1, wherein the content of Zr by mass after Si-Fe is replaced by Si-Zr is 26.5 mass% × ((91 g/mol)/(56 g/mol)) ≈ 43 mass% (content of Fe: 26.5 mass%; molar mass of Zr: 91 g/mol; and molar mass of Fe: 56 g/mol). The 43 mass% reads on the instantly claimed range.

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above. In addition:
In response to Applicant’s argument regarding “the Si phase is a matrix phase”, it is submitted that both the Si phase and the combination of the Si-Zr compound phase and the Sn-Cu compound phase can be mutually construed as a matrix phase. Take a mixture of water and ethanol as a similar example, when water and ethanol are mixed together, one can consider that ethanol is dispersed in water, or that water is dispersed in ethanol.
In response to the argument regarding “not even recognize the problems addressed by the claimed invention”, it is noted that: 1) it is unclear what problems in the argument refers to; and 2) if the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art. In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727